Citation Nr: 0025038	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-05 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
hypertension, and a chronic acquired abdominal disorder to 
include stomach ulcers and gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from April 1943 to July 
1945.

The current appeal arose from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  


The RO, in pertinent part, determined that new and material 
evidence had not been submitted to reopen the previously 
denied claims of entitlement to service connection for 
hypertension, and a chronic acquired abdominal disorder to 
include stomach ulcers and GERD.  The Board of Veterans' 
Appeals (Board) has construed the veteran's April 1998 
statement noted by the veteran as in response to the July 
1997 rating decision as a notice of disagreement.

In January 2000 the RO determined that new and material 
evidence had been submitted to reopen the previously denied 
claims of entitlement to service connection for hypertension 
and a chronic acquired abdominal disorder to include stomach 
ulcers and GERD, determined the claims were not well 
grounded, and denied the claim on the merits.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court), the Board is obligated to address 
the issue of new and material evidence regardless of whether 
the RO based its determination on that issue.  Hence, the 
Board will proceed with a determination of whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for hypertension and a 
chronic acquired abdominal disorder to include stomach ulcers 
and GERD.


FINDINGS OF FACT

1.  In April 1994 the RO denied entitlement to service 
connection for hypertension and a chronic acquired abdominal 
disorder.

2.  Additional evidence submitted since the April 1994 
decision is not cumulative or repetitive, bears directly and 
substantially upon the issues at hand, and by itself or in 
combination with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claims of entitlement to service connection for 
hypertension and a chronic acquired abdominal disorder to 
include stomach ulcers and GERD are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1994 rating decision 
wherein the RO denied entitlement to service connection for 
hypertension and a chronic acquired abdominal disorder is new 
and material, and the veteran's claims for those benefits 
have been reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  The claims of entitlement to service connection for 
hypertension and a chronic acquired abdominal disorder to 
include stomach ulcers and GERD are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the April 1994 
rating decision wherein the RO denied entitlement to service 
connection for hypertension and a chronic acquired abdominal 
disorder is reported in pertinent part below.

The service medical records contain no findings or evidence 
of either hypertension or a chronic acquired abdominal 
disorder.

There was no post service medical documentation of 
hypertension or a chronic acquired abdominal disorder.
The April 1994 rating decision shows the RO denied 
entitlement to service connection for hypertension on basis 
of its not having been shown in service or disabling to a 
compensable degree during the first post service year, and a 
chronic acquired abdominal disorder on the basis of its not 
having been shown in service.

The evidence associated with the claims file subsequent to 
the April 1994 rating decision wherein the RO denied 
entitlement to service connection for hypertension and a 
chronic acquired abdominal disorder is reported in pertinent 
part below.

Associated with the claims file is a substantial quantity of 
VA medical documentation, and correspondence, including 
references to hypertension, and a chronic acquired abdominal 
disorder to include stomach ulcers and GERD dated during 
recent years.  The evidence in its entirety contains no 
competent medical opinion relating either hypertension or a 
chronic acquired abdominal disorder to include stomach ulcers 
and GERD to service.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification based on the evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.


A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of the evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins, supra, that by the ruling in 
Hodge, supra, the Federal Circuit Court "effectively 
decoupled" the determinations of new and material evidence 
and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all of the evidence both new and material and if 
appropriate, evaluating the claim on the merits.  Elkins v. 
West, 12 Vet. App. 209 (1999).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has also held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
war, and post service development of hypertension and/or 
peptic ulcer disease to a degree of 10 percent or more within 
one year from the date of termination of such service, 
establishes a presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 3.307, 3.309 (1999).



Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

I.  Whether new and material evidence has 
been submitted to reopen claims of 
entitlement to service connection for 
hypertension and a chronic acquired 
abdominal disorder to include stomach 
ulcers and GERD.

The veteran's claims of service connection were initially 
denied by the RO in April 1994.  This decision was not 
appealed and it became final.  When a claim is finally denied 
by the RO, the claim may not thereafter be reopened and 
allowed, unless new and material evidence has been presented.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only not previously of 
record, but also not merely cumulative of evidence previously 
of record.

In the case at hand, the Board finds that evidence was 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
VA medical treatment reports and correspondence dated during 
more recent years.  This evidence submitted since the last 
final disallowance was not previously in the record.  Since 
there is no other such evidence in the record, this evidence 
is neither duplicative nor cumulative, and therefore 
constituted new evidence.




The medical documentation and correspondence referable to 
hypertension and a chronic acquired abdominal disorder 
diagnosed as stomach ulcers and GERD bears directly and 
substantially upon the specific issues being considered in 
this case because it shows that the veteran does in fact have 
the disorders at issue. 

There was no evidence of either hypertension or a chronic 
acquired abdominal disorder to include stomach ulcers and 
GERD prior to the final disallowance.  

It therefore tends to provide a more complete picture of the 
origin of these disabilities.  Such evidence is significant 
and must be considered in order to fairly decide the merits 
of the claims.  See Hodge, supra.

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  

Under the Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist has 
been fulfilled.

As new and material evidence has been submitted to reopen the 
veteran's claims of entitlement to service connection for 
hypertension and a chronic acquired abdominal disorder to 
include stomach ulcers and GERD, the Board's analysis must 
proceed to a determination of whether the reopened claims are 
well grounded; and if so, to an evaluation of the claims on 
the merits.



II.  Whether the claims of entitlement to 
service connection for hypertension and a 
chronic acquired abdominal disorder to 
include stomach ulcers and GERD are well 
grounded.

Initially, the Board would note that the Board's present 
consideration of whether the veteran's claims of entitlement 
to service connection for the disabilities at issue are well 
grounded would not prejudice him since, as the Board noted 
earlier, the RO has already determined that his claims are 
not well grounded.  He already had the opportunity to submit 
evidence and present additional argument in this regard.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claims are well grounded; that is, that his claims 
are plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claims of entitlement to service connection 
for hypertension and a chronic acquired abdominal disorder to 
include stomach ulcers and GERD must be denied as not well 
grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran has hypertension and a 
chronic acquired abdominal disorder to include stomach ulcers 
and GERD.  However, the veteran has failed to provide medical 
evidence of a nexus between his current hypertension and 
chronic abdominal disabilities and service.  Such disorders 
were not shown in service, or for many years thereafter.  

There are no documented medical opinions or other competent 
evidence of record linking the veteran's current hypertension 
and chronic acquired abdominal disorder to include stomach 
ulcers and GERD to service.

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's current hypertension and chronic acquired abdominal 
disorder to include stomach ulcers and GERD, and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground his claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's hypertension and chronic acquired abdominal 
disorder to include stomach ulcers and GERD are related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For the foregoing reasons, the Board finds that the veteran 
has not presented probative evidence of a nexus between his 
hypertension and a chronic acquired abdominal disorder to 
include stomach ulcers and GERD, and service.  Consequently, 
the Board concludes that the veteran's claims of entitlement 
to service connection for hypertension and a chronic acquired 
abdominal disorder to include stomach ulcers and GERD are not 
well grounded.  38 U.S.C.A. § 5107(a).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for hypertension and a chronic acquired abdominal disorder to 
include stomach ulcers and GERD are not well grounded, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The veteran, having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
hypertension and a chronic acquired abdominal disorder to 
include stomach ulcers and GERD, the appeal is granted to 
this extent only.

The veteran, not having submitted well grounded claims of 
entitlement to service connection for hypertension and a 
chronic acquired abdominal disorder to include stomach ulcers 
and GERD, the appeal is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

